TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00699-CV


Ron Clark Ford, Inc., Appellant

v.

Motor Vehicle Board, Texas Department of Transportation
and Ford Motor Company, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN-200537, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On March 10, 2003, appellant filed an unopposed motion to dismiss this cause with
prejudice.  The parties have informed this Court that they have settled their dispute.  We will grant
appellant's motion; the appeal is dismissed with prejudice.


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   March 20, 2003